Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 17/119219 on 12/11/2020 or PGPUB (US 20210096806 A1) filed 04/01/21. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0171916 from the Republic of Korea application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112


Claims 1-17 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 and 10, it is not clear how “wherein the data rendering speed of the first system is faster than the rendering speed of the second system, and the data processing speed of the second system is faster than the data processing speed of the first system, and”.  The specification states – “[61]The first system is realized by the Android module integrated in the interactive intelligent tablet, and the first system is a system that guarantees the basic working functions of the interactive intelligent tablet. The second system is a system provided by the PC module plugged into the interactive intelligent tablet, which accesses the interactive intelligent tablet through an external channel, and provides richer and more diversified functions for the interactive intelligent tablet. The hardware configuration of the external PC module will be higher than that of the Android module, and the second system provided by the PC module has more powerful data processing capabilities, that is, the data processing speed of the second system will be faster than that of the first system.”  The applicant’s discussion on what today’s processors in a tablet may have over a PC terminal is not supported by fact and is viewed by the Office as simple conjecture which is not patentable.  A patent can only claim an invention not a discussion of design options. There appear no actual support in the specification for the claim limitation which leaves the claim indefinite.  The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 2- 9 and 11-17 are dependent on claims 1 and 10 and inherit the same deficiencies.
	 
Claims 2 and 10-17 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2 and 10, it is not clear how wherein frames corresponding to the first system and the second system are displayed on the display screen, wherein a frame of the first system comprises a transparent area, a frame of the second system is displayed in the transparent area, and the touch data is touch data generated by a touch screen of the dual-system device directed to the transparent area.  The specification states – “[96] Specifically, the touch data transferred by the first system to the second system is generated in a transparent area in the display interface of the interactive intelligent device.”  How is a transparent area of the first frame the same area as a transparent area in a display interface.  A rendered image frame is not a physical thing but a display interface is.  A rendered frame of an image is transparent by definition, otherwise light would not pass through it.  If the applicant is overlaying rendered frames then where is the so called transparent area and at what time since frames are replaced in processing and rendering while developing an image to be displayed. The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 11-17 are dependent on claim 10 and inherit the same 4.	deficiencies.



Examiner Note

Regarding the Pre-amble of claims 1 and 10.  The term “writing” has more than one meaning when discussing displays especially when the claim further discusses processing and rendering speed while discussing displaying handwriting data.  The invention maybe clarified by adding the words “handwriting displaying method” to the preamble to clarify the purpose of invention. 

The applicant may find an interview with the Examiner helpful in ensuring everyone involved in the Applications prosecution understands the invention and what the applicant is attempting to claim.  Terms like frames without the modifier image may lead to indefinite terms with several meanings.  Transparent is also a confusing term as it may  mean an area without image date for a pixel but in any case most of any image frame allows light to pass thru while viewing said frame thus making it transparent.  Data rendering and Data processing speeds are dependent on different things and methods of communications.  Further if the modules discussed in the claims are integrated then how could they have different processing speeds.  Data rendering may involve more than one step to accomplish if one is discussing more than painting or writing an image to a screen.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong US Patent Application (20160004375), hereinafter “Xiong”.

Regarding Claim 1 Xiong teaches a writing method for a dual-system device, FIG. 1A illustrates the response of a device including a comparable touch input processing device, where the displayed line 100 has a gap 102 between the position of a finger and the last drawn portion of the displayed line 100 [Xiong para 0047], comprising: receiving, by a first system, touch data in operation 802, the accelerator 300 (e.g., the touch detector 302) receives a plurality of touch events from a touch controller 204 coupled to a touch sensor 202. The touch events may be generated by the touch controller 204 as a result of an interaction between a pointing implement (e.g., a user finger, a stylus pen, etc.) and the touch sensor 202. [Xiong para 0093] and transferring the touch data to a second system, The data bus for the touch events 205 is connected to both the AP 210 … [Xiong para 0053] The AP 210 processes the selection event, and the SW 214 running on the CPU 212 updates the display composition (e.g., information to be displayed by the display unit 230) accordingly. [Xiong para 0054]
wherein the data rendering speed of the first system is faster than the rendering speed of the second system, Please see objection above.  What is included in “rendering” is not clearly expressed by the applicant.  Further The limitation is overcome by a simple design of the systems and the type of processors chosen by system or device) Without the use of the accelerator 300 of the present embodiment, because of the long path from the user touch input to the display output (as represented by the feedback path TDL), a user may perceive a noticeable lag between the user's touch and the displayed video frame [Xiong para 0056] ( the first system’s speed is increased by the accelerator  to prevent lag) the movement path for which the AP 210 has not yet rendered a corresponding image (e.g., has not caught up with drawing a line on the screen). [Xiong para 0084] and the data processing speed of the second system is faster than the data processing speed of the first system, The AP 210 may include a central processing unit (CPU) 212, application software (SW) 214, and a graphical processing unit (GPU) 216. [Xiong para 0052] FIGS. 5A-5D illustrate an example in which embodiments of the present invention are used in the context of a software application for drawing (e.g., a digital sketchbook). In such an example, the valid region 408 may represent an active drawing area in which a line is being drawn. Line segments 510, 512, and 514 represent moving images of a line as rendered by the AP 210 in a first video frame 502, second video frame 504, and third video frame 506, respectively. [Xiong para 0081] (With both a CPU and GPU it would be expected the second system has more processor and thus faster processing speed) and 
wherein the second system generates data to be rendered according to the touch data, and stores the data to be rendered in a target storage area; The AP 210 processes the selection event, … The GPU 216 processes the display composition and renders appropriate video frames (e.g., images to be displayed) to transmit to the DDIC 220 for displaying on the display unit 230 . The video frames are then stored in a frame buffer 224 before being sequentially transmitted to display unit 230 for displaying to the user. [Xiong para 0054]
acquiring, by the first system, the data to be rendered from the target storage area  the moving image detector 304 analyzes the valid region 408 of successive video frames rendered by the AP 210 to detect any changes in the rendered video frames  … the moving image detector 304 compares, within the valid region 408, the next video frame from the link receiver 222 to the current video frame received from the frame buffer 224 (operation 1). [Xiong para 0080]; 
rendering, by the first system, the data to be rendered to obtain handwriting data to be displayed; and transmitting, by the first system, the handwriting data to be displayed to a display screen of the dual-system device for display. the moving image replicator 306 generates (e.g., extrapolates) an overlay segment (e.g., an overlay image segment or a replicated image segment) using the stored segment 520 to cover the gap 602 along the movement path. The gap 602 includes touch points (whether actual touch locations using a finger, stylus, or other implement, or interpolated points) 604 along the movement path for which the AP 210 has not yet rendered a corresponding image (e.g., has not caught up with drawing a line on the screen). [Xiong para 0084].

Regarding claim 2 Xiong teaches everything above (see claim 1). In addition, Xiong teaches wherein frames corresponding to the first system and the second system are displayed on the display screen, wherein a frame of the first system comprises a transparent area, a frame of the second system is displayed in the transparent area, and the touch data is touch data generated by a touch screen of the dual-system device directed to the transparent area, (see Objection above) the output timing controller 308 generates a mask 706 to determine, pixel by pixel, when the output logic unit 310 outputs the current AP-generated video frame 702 from the frame buffer 224 or the overlay segment 600 from the moving image replicator 306. The determination may be based on the video timing, pixel locations on the movement path from the touch detector 302, [Xiong para 0088 and see Fig. 79]
wherein transmitting the handwriting data to be displayed to the display screen of the dual-system device for display comprises: transmitting the handwriting data to be displayed to the display screen of the dual-system device, and displaying the handwriting data to be displayed in the transparent area. The output logic unit 310 uses the mask 706 to combine the overlay segment 600 with the current video frame 702 to generate the composite video frame 704 by selecting between the overlay segment 600 and the current video frame 702. [Xiong para 0088] the valid region 408 is shown as being static while the AP 210 advances through rendering the drawn line; however, in practice, the valid region 408 may change from frame to frame in order to properly track the touch motion. [Xiong para 0088]

Regarding claim 3 Xiong teaches everything above (see claim 1). In addition, Xiong teaches, wherein before the first system receives touch data, the second system starts a writing application, wherein the writing application is to acquire the touch data and generate the data to be rendered according to the touch data, after the second system starts the writing application, the second system triggers the first system to start a rendering application, and the first system starts the rendering application according to a trigger of the second system, wherein the rendering application is to render the data to be rendered to obtain handwriting data to be displayed. the present invention allow the user to perceive a faster touch response by overlaying an image in the touch path in advance of the AP-rendered image. By closing the gap between the user's touch point (whether using a finger, stylus, or other implement) and the drawing of the line on the screen, the perceived display lag can be decreased. As used herein, the term “overlay” when used as a verb refers to combining video frames or images (e.g., an AP-rendered image or frame) and additional image data, such that the additional image data replaces (or “overlays”) some portion of the original video frames, [Xiong para 0048]

Regarding claim 4 Xiong teaches everything above (see claim 1). In addition, Xiong teaches wherein while the second system generates the data to be rendered according to the touch data, The touch events 205 may be a stream of data values corresponding to locations at which one or more touches by a user were detected (e.g., changes of capacitance or voltage or current of sufficiently high value to constitute the detection of a touch event) [Xiong para 0053] and stores the data to be rendered in a target storage area, the second system stores information specifying an update area of an area where update content in the data to be rendered is located in the target storage area. The AP 210 processes the selection event, and the SW 214 running on the CPU 212 updates the display composition (e.g., information to be displayed by the display unit 230) accordingly. The GPU 216 processes the display composition and renders appropriate video frames (e.g., images to be displayed) to transmit to the DDIC 220 for displaying on the display unit 230. [Xiong para 0054]

Regarding claim 5 Xiong teaches everything above (see claim 4). In addition, Xiong teaches wherein acquiring the data to be rendered from the target storage area further comprises: monitoring a change of content in the target storage area; reading the information of update area in the target storage area; and reading the data to be rendered of the corresponding area from the target storage area according to the information of update area. The transmitted signal received by the DDIC 220 may be in analog format and may be encoded, in which case, the link receiver 222 converts the transmitted analog signals from the AP 210 into image bits, decodes the bits, and generates video frames (e.g., video images). The video frames are then stored in a frame buffer 224 before being sequentially transmitted to display unit 230 for displaying to the user. [Xiong para 0054]  (reading data is done when data is encoded to convert the data)

Regarding claim 6 Xiong teaches everything above (see claim 5). In addition, Xiong teaches wherein rendering the data to be rendered to obtain handwriting data to be displayed comprises: determining a corresponding target rendering area in the first system according to the information of update area the touch detector 302 receives locations of touch events from the touch controller 204 and maps the touch locations to the pixel locations in the video frame 400. As illustrated in FIGS. 4A and 4B, the touch locations 402 provided by the touch controller 204 (denoted as ‘X’s in FIGS. 4A and 413) are discrete samples of a user's actual touch path, thus, consecutive touch locations 402 may be separated by several pixels. The touch detector 302 interpolates the touch locations 402 to construct a set of interpolated points 404 (denoted as ‘O’s in FIGS. 4A and 4B) to fill in the gaps between consecutive touch locations 402.  [Xiong para 0074]; and rendering the target rendering area according to the read data to be rendered to obtain the handwriting data to be displayed. The AP 210 processes the selection event, and the SW 214 running on the CPU 212 updates the display composition (e.g., information to be displayed by the display unit 230) accordingly. The GPU 216 processes the display composition and renders appropriate video frames (e.g., images to be displayed) to transmit to the DDIC 220 for displaying on the display unit 230. [Xiong para 0054]

Regarding claim 7 Xiong teaches everything above (see claim 4). In addition, Xiong teaches wherein the information specifying the update area includes: information on the upper end, the bottom end, the left end, and the right end of an outer rectangular frame of the update content in the data to be rendered. the touch detector 302 receives locations of touch events from the touch controller 204 and maps the touch locations to the pixel locations in the video frame 400. As illustrated in FIGS. 4A and 4B, the touch locations 402 provided by the touch controller 204 (denoted as ‘X’s in FIGS. 4A and 413) are discrete samples of a user's actual touch path, thus, consecutive touch locations 402 may be separated by several pixels. The touch detector 302 interpolates the touch locations 402 to construct a set of interpolated points 404 (denoted as ‘O’s in FIGS. 4A and 4B) to fill in the gaps between consecutive touch locations 402.  [Xiong para 0074]

Regarding claim 8 Xiong teaches everything above (see claim 1). In addition, Xiong teaches wherein the first system is an Android system, and the second system is one of a Windows system, an Android system, a Mac OS, or a Linux system. a method and apparatus for reducing the perceived response time of the display of a display device (e.g., a touchscreen device). Aspects of embodiments of the present invention do not require changes to an existing processor and/or operating system. [Xiong para 0012] These are well known operating systems from which most devices including a display and touch screen whether a computer, tablet or smart device can operate on an android operating system.

Regarding claim 2 Xiong teaches everything above (see claim 1). In addition, Xiong teaches wherein the dual-system device includes a first module and a second module, the first system runs on the first module, and the second system runs on the second module. a touch input processing device (e.g., touch-sensitive display device) 200 includes a touch sensor (e.g., a touch sensor panel) 202, a touch controller 204, an application processor (AP) 210, a display driver interface controller (DDIC) 220, and a display unit 230. The DDIC 220 may include a link receiver 222, a frame buffer 224, and a display driver (also referred to as a timing controller) 226. According to some embodiments, the DDIC 220 further includes an accelerator (also referred to as a visual feedback accelerator or a low-latency accelerator or overlay system) 300. In some embodiments of the present invention, the DDIC 220 may be integrated with the touch controller 204. [Xiong para 0052]

Regarding claim 10 Xiong teaches an interactive intelligent tablet, comprising a touch screen, a display screen, touchscreen devices have become commonplace as personal mobile devices, such as mobile phones, tablets, laptops [Xiong para 0007] 
a first module, a second module and a target storage area, wherein the first module is respectively connected to the touch screen, the display screen, the accelerator 300 (e.g., the touch detector 302) receives a plurality of touch events from a touch controller 204 coupled to a touch sensor 202  [Xiong para 0053] the second module and the target storage area, a frame buffer [Xiong para 0052] and the second module is respectively connected to the display screen The AP 210 processes the selection event, and the SW 214 running on the CPU 212 updates the display composition  [Xiong para 0054] and the target storage area in operation 802, the accelerator 300 (e.g., the touch detector 302) receives a plurality of touch events from a touch controller 204 coupled to a touch sensor 202. The touch events may be generated by the touch controller 204 as a result of an interaction between a pointing implement (e.g., a user finger, a stylus pen, etc.) and the touch sensor 202. [Xiong para 0093] The data bus for the touch events 205 is connected to both the AP 210 … [Xiong para 0053] The AP 210 processes the selection event, and the SW 214 running on the CPU 212 updates the display composition (e.g., information to be displayed by the display unit 230) accordingly. [Xiong para 0054]; 
a first system runs on the first module, and a second system runs on the second module an application processor (AP) 210, … The DDIC 220 may include a link receiver 222, a frame buffer 224, and a display driver (also referred to as a timing controller) 226. … the DDIC 220 further includes an accelerator (also referred to as a visual feedback accelerator or a low-latency accelerator or overlay system) 300 [Xiong para 0052]; the data rendering speed of the first system is faster than the data rendering speed of the second system, (Please see objection above.  What is included in “rendering” is not clearly expressed by the applicant.  Further The limitation is overcome by a simple design of the systems and the type of processors chosen by system or device) Without the use of the accelerator 300 of the present embodiment, because of the long path from the user touch input to the display output (as represented by the feedback path TDL), a user may perceive a noticeable lag between the user's touch and the displayed video frame [Xiong para 0056] ( the first system’s speed is increased by the accelerator  to prevent lag) the movement path for which the AP 210 has not yet rendered a corresponding image (e.g., has not caught up with drawing a line on the screen). [Xiong para 0084] , and a data processing speed of the second system is faster than the data processing speed of the first system The AP 210 may include a central processing unit (CPU) 212, application software (SW) 214, and a graphical processing unit (GPU) 216. [Xiong para 0052] FIGS. 5A-5D illustrate an example in which embodiments of the present invention are used in the context of a software application for drawing (e.g., a digital sketchbook). In such an example, the valid region 408 may represent an active drawing area in which a line is being drawn. Line segments 510, 512, and 514 represent moving images of a line as rendered by the AP 210 in a first video frame 502, second video frame 504, and third video frame 506, respectively. [Xiong para 0081] (With both a CPU and GPU it would be expected the second system has more processor and thus faster processing speed) the display screen is to display frames of the first system and the second system, a display screen, touchscreen devices have become commonplace as personal mobile devices, such as mobile phones, tablets, laptops [Xiong para 0007] 
and the frame of the first system includes a transparent area, and the frame of the second system is displayed in the transparent area; the first system is to receive touch data generated by a touch screen and transfer touch data generated in the corresponding transparent area to the second system , (see Objection above) the output timing controller 308 generates a mask 706 to determine, pixel by pixel, when the output logic unit 310 outputs the current AP-generated video frame 702 from the frame buffer 224 or the overlay segment 600 from the moving image replicator 306. The determination may be based on the video timing, pixel locations on the movement path from the touch detector 302, [Xiong para 0088 and see Fig. 79]; 
the second system is to generate data to be rendered according to the touch data transferred by the first system, and store the data to be rendered in a target storage area, the target storage area is to store the data to be rendered generated by the second system The AP 210 processes the selection event, … The GPU 216 processes the display composition and renders appropriate video frames (e.g., images to be displayed) to transmit to the DDIC 220 for displaying on the display unit 230 . The video frames are then stored in a frame buffer 224 before being sequentially transmitted to display unit 230 for displaying to the user. [Xiong para 0054]
the first system is further to acquire the data to be rendered from the target storage area, the moving image detector 304 analyzes the valid region 408 of successive video frames rendered by the AP 210 to detect any changes in the rendered video frames  … the moving image detector 304 compares, within the valid region 408, the next video frame from the link receiver 222 to the current video frame received from the frame buffer 224 (operation 1). [Xiong para 0080]; render the data to be rendered to obtain the handwriting data to be displayed, and transmit the handwriting data to be displayed to the display screen for display. the moving image replicator 306 generates (e.g., extrapolates) an overlay segment (e.g., an overlay image segment or a replicated image segment) using the stored segment 520 to cover the gap 602 along the movement path. The gap 602 includes touch points (whether actual touch locations using a finger, stylus, or other implement, or interpolated points) 604 along the movement path for which the AP 210 has not yet rendered a corresponding image (e.g., has not caught up with drawing a line on the screen). [Xiong para 0084].

Regarding claim 11 Xiong teaches everything above (see claim 10). In addition, Xiong teaches wherein the interactive intelligent tablet further comprises an external channel, and the second module is connected to the first module through the external channel. The transmitted signal received by the DDIC 220 may be in analog format and may be encoded, in which case, the link receiver 222 converts the transmitted analog signals from the AP 210 into image bits, decodes the bits, and generates video frames (e.g., video images). The video frames are then stored in a frame buffer 224 before being sequentially transmitted to display unit 230 for displaying to the user. [Xiong para 0054]

Regarding claim 12 Xiong teaches everything above (see claim 10). In addition, Xiong teaches wherein the second system is further to store information specifying an update area of an area in the target storage area, wherein the area is where update content in the data to be rendered of the second system located The AP 210 processes the selection event, and the SW 214 running on the CPU 212 updates the display composition (e.g., information to be displayed by the display unit 230) accordingly. The GPU 216 processes the display composition and renders appropriate video frames (e.g., images to be displayed) to transmit to the DDIC 220 for displaying on the display unit 230. [Xiong para 0054]; the target storage area includes a first file and a second file, the first file is to store the data to be rendered generated by the second system, The touch events 205 may be a stream of data values corresponding to locations at which one or more touches by a user were detected (e.g., changes of capacitance or voltage or current of sufficiently high value to constitute the detection of a touch event) [Xiong para 0053] and the second file is to store the information specifying the update area generated by the second system. the moving image detector 304 analyzes the valid region 408 of successive video frames rendered by the AP 210 to detect any changes in the rendered video frames  … the moving image detector 304 compares, within the valid region 408, the next video frame from the link receiver 222 to the current video frame received from the frame buffer 224 (operation 1). [Xiong para 0080];

Regarding claim 13 Xiong teaches everything above (see claim 12). In addition, Xiong teaches wherein the first system is further to monitor the target storage area, and when monitoring a change of the target storage area, the first system reads the information of update area in the target storage area, and reads the data to be rendered from the target storage area according to the information of update area to render the data to be rendered. the moving image detector 304 analyzes the valid region 408 of successive video frames rendered by the AP 210 to detect any changes in the rendered video frames  … the moving image detector 304 compares, within the valid region 408, the next video frame from the link receiver 222 to the current video frame received from the frame buffer 224 (operation 1). [Xiong para 0080];

Regarding claim 14 Xiong teaches everything above (see claim 10). In addition, Xiong teaches wherein a writing application is installed in the second system, and the writing application is to acquire the touch data and generate the data to be rendered according to the touch data The AP 210 may include a central processing unit (CPU) 212, application software (SW) 214, and a graphical processing unit (GPU) 216. [Xiong para 0052] FIGS. 5A-5D illustrate an example in which embodiments of the present invention are used in the context of a software application for drawing (e.g., a digital sketchbook). In such an example, the valid region 408 may represent an active drawing area in which a line is being drawn. Line segments 510, 512, and 514 represent moving images of a line as rendered by the AP 210 in a first video frame 502, second video frame 504, and third video frame 506, respectively. [Xiong para 0081]; a rendering application is installed in the first system, and the rendering application is to render the data to be rendered to obtain handwriting data to be displayed. . the moving image replicator 306 generates (e.g., extrapolates) an overlay segment (e.g., an overlay image segment or a replicated image segment) using the stored segment 520 to cover the gap 602 along the movement path. The gap 602 includes touch points (whether actual touch locations using a finger, stylus, or other implement, or interpolated points) 604 along the movement path for which the AP 210 has not yet rendered a corresponding image (e.g., has not caught up with drawing a line on the screen). [Xiong para 0084].

Regarding claim 15 Xiong teaches everything above (see claim 12). In addition, Xiong teaches wherein the information of update area includes: information on the upper end, the bottom end, the left end, and the right end of an outer rectangular frame of the update content in the data to be rendered. the touch detector 302 receives locations of touch events from the touch controller 204 and maps the touch locations to the pixel locations in the video frame 400. As illustrated in FIGS. 4A and 4B, the touch locations 402 provided by the touch controller 204 (denoted as ‘X’s in FIGS. 4A and 413) are discrete samples of a user's actual touch path, thus, consecutive touch locations 402 may be separated by several pixels. The touch detector 302 interpolates the touch locations 402 to construct a set of interpolated points 404 (denoted as ‘O’s in FIGS. 4A and 4B) to fill in the gaps between consecutive touch locations 402.  [Xiong para 0074]

Regarding claim 16 Xiong teaches everything above (see claim 10). In addition, Xiong teaches wherein the first system is an Android system, and the second system is one of a Windows system, an Android system, a Mac OS, or a Linux system. a method and apparatus for reducing the perceived response time of the display of a display device (e.g., a touchscreen device). Aspects of embodiments of the present invention do not require changes to an existing processor and/or operating system. [Xiong para 0012] These are well known operating systems from which most devices including a display and touch screen whether a computer, tablet or smart device can operate on an android operating system.

Regarding claim 17 Xiong teaches everything above (see claim 10). In addition, Xiong teaches wherein the target storage area is a shared disk of a dual-system device. The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like. Also, a person of skill in the art should recognize that the functionality of various computing devices may be combined or integrated into a single computing device, or the functionality of a particular computing device may be distributed across one or more other computing devices without departing from the scope of the exemplary embodiments of the present invention [Xiong para 0104]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694